 


 HR 7318 ENR: To amend the Federal Assets Sale and Transfer Act of 2016 to ensure that the Public Buildings Reform Board has adequate time to carry out the responsibilities of the Board, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7318 
 
AN ACT 
To amend the Federal Assets Sale and Transfer Act of 2016 to ensure that the Public Buildings Reform Board has adequate time to carry out the responsibilities of the Board, and for other purposes. 
 
 
1.Federal assets sale 
(a)In generalSection 4(c)(2) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended— (1)by striking subparagraph (B);  
(2)by striking the paragraph designation and heading and all that follows through In selecting in subparagraph (A) in the matter preceding clause (i) and inserting the following:  (2)AppointmentsIn selecting; and  
(3)by redesignating clauses (i) through (iv) as subparagraphs (A) through (D), respectively, and indenting appropriately.  (b)TerminationSection 10 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended by striking the date of enactment of this Act and inserting the date on which the Board members are appointed pursuant to section 4.  
(c)Accounting systemSection 12(e) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended in the first sentence by striking the date of enactment of this Act and inserting the date on which the Board members are appointed pursuant to section 4.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 